The plaintiff was a passenger in the daytime on a bus of the defendant company from Norwalk, Huron county, Ohio, intending to alight at Townsend, about seven miles east of that city. The bus had a regular stopping place just before crossing an intersecting road at that point, but on the day in question failed to stop at the usual place. Miss Waldron thereupon spoke to the operator, and he continued to proceed until he had crossed the intersecting road, and then stopped. The driver thereupon opened the bus door for her, and she alighted close to the southern edge of the pavement, walked west to the rear of the bus, which immediately started on, and then waited for a number of automobiles to pass which were traveling in an easterly direction. She then started to walk north across the road, and after taking several steps was struck and injured by a west-bound automobile.
On the trial of the case in the court of common pleas a verdict was directed for the defendant. *Page 550 
The defendant company, while she was a passenger, owed her a high degree of care for her safety, but she alighted from the bus in a place of safety and the relation of carrier and passenger thereupon terminated. The proximate cause of her subsequent injury was either her own negligence in walking in front of an approaching automobile, or the negligence of the operator of such automobile, and the defendant was in no sense responsible for the injury resulting therefrom. Having discharged the passenger in a place of safety, there could be no causal connection between that act and the injury which she suffered. She was familiar with the surrounding conditions, and the operator of the bus owed no duty to warn her of approaching automobiles. Reining v. Northern OhioTraction  Light Co., 107 Ohio St. 528, 140 N.E. 84; ClevelandRd. Co. v. Sebesta, 121 Ohio St. 26, 166 N.E. 898.
The authorities on this question are collected in a note toChesley, Admr., v. Waterloo, Cedar Falls  Northern Rd. Co.
[188 Iowa 1004, 176 N.W. 961] in 12 A.L.R., 1366, at page 1371.
For the reasons given the judgment will be affirmed.
Judgment affirmed.
WILLIAMS and LLOYD, JJ., concur.
 *Page 1